Citation Nr: 1540549	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond November 10, 2013 for the Appellant's education benefits under the Dependent's Educational Assistance (DEA) program.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from August 1972 to August 1975 and September 1985 to May 1997.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Educational Center in Muskogee, Oklahoma.  The Appellant submitted a notice of disagreement in April 2014; a statement of the case was issued in May 2014; and a VA Form 9 was received in May 2014.  


FINDING OF FACT

There remains no allegation of error of fact or law for appellate consideration of the issue of entitlement to an extension of the delimiting date beyond November 10, 2013 for the Appellant's education benefits under the DEA program.


CONCLUSION OF LAW

The criteria for dismissal of the appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant's original ending date for using DEA benefits was March 16, 2013.  See March 2014 letter.  It was determined that the Appellant was unable to pursue her educational training for several periods of time due to reasons beyond her control.  An extension of 239 days was granted, with a new ending date for receiving DEA benefits of November 10, 2013.  Id.  

The Appellant completed a substantive appeal, indicating that she disagreed with the ending date assigned of November 10, 2013.  

In a September 2015 letter, the Appellant was notified that the ending date for using her DEA benefits has been extended to November 10, 2016.  As such, this claim has been granted in the field and the Board considers the award a full grant of the benefit sought on appeal.  The Appellant has not submitted a notice of disagreement to the September 2015 decision.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  There remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and it is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The issue of entitlement to an extension of the delimiting date beyond November 10, 2013 for the Appellant's education benefits under the DEA program is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


